Case: 15-13538   Date Filed: 01/19/2017    Page: 1 of 2


                                                     [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-13538
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 3:14-cr-00098-MCR-4



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

TERRANCE D. GOODMAN,

                                                          Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Northern District of Florida
                     ________________________

                            (January 19, 2017)

Before WILLIAM PRYOR, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 15-13538     Date Filed: 01/19/2017   Page: 2 of 2


      Robert Augustus Harper, III, appointed counsel for Terrance Goodman in

this direct criminal appeal, has moved to withdraw from further representation of

the appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and Goodman’s convictions and total sentence

are AFFIRMED.




                                         2